Citation Nr: 9927659	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for seasonal allergic 
rhinitis.  

4.  Entitlement to service connection for right ankle 
disability secondary to service-connected residuals of a left 
ankle fracture.  

5.  Propriety of the disability evaluation of 10 percent 
assigned for a service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1973 to 
July 1976.  He also had subsequent reserve duty.  

This appeal arises from a September 1997 rating action of the 
Columbia, South Carolina, regional office (RO).  In that 
decision, the RO, in pertinent part, denied service 
connection for a headache disability, a nervous disorder, 
seasonal allergic rhinitis, and a right leg disability 
asserted to be secondary to the service-connected residuals 
of a left ankle fracture.  Additionally, the RO granted 
service connection for low back strain and assigned a 
noncompensable evaluation for this disability, effective from 
June 12, 1997.  

The veteran thereafter perfected a timely appeal with respect 
to the denial of these service connection claims, as well as 
to the propriety of the initial noncompensable rating 
assigned for his service-connected low back disability.  
Following presentation of testimony at a personal hearing 
conducted at the RO in March 1998, the hearing officer 
granted a 10 percent rating for the veteran's 
service-connected low back strain, effective from June 12, 
1997.  The previous denials of the service connection claims 
were confirmed.  

(Consideration of the rating issue is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
chronic headache disability that the veteran may have to his 
military service.  

2.  The record contains no competent evidence associating any 
psychiatric disorder that the veteran may have to his 
military service.  

3.  The record contains no competent evidence associating any 
seasonal allergic rhinitis that the veteran may have to his 
military service.  

4.  The record contains no competent evidence associating any 
right ankle disability that the veteran may have to the 
service-connected residuals of his left ankle fracture.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
chronic headache disability and for a psychiatric disorder 
are not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim of entitlement to service connection for 
seasonal allergic rhinitis is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.380 
(1998).

3.  The claim of entitlement to service connection for a 
right ankle disability as secondary to the service-connected 
residuals of a left ankle fracture is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Chronic Headache Disability

With regard to the claim of entitlement to service connection 
for a chronic headache disability, the veteran has asserted 
throughout the current appeal that his headaches are a 
chronic condition which began during his military service.  
See, e.g., hearing transcript (T.) at 2.  In particular, the 
veteran testified at the March 1998 personal hearing that, 
during his service, he had headaches daily.  T. at 7-8.  
According to the veteran's testimony, after his discharge 
from service, he did not seek treatment for his headaches at 
a VA Hospital but, instead, took over-the-counter medication.  
T. at 8.  He said that, after separation from active military 
duty, he continued to experience headaches.  T. at 8.  The 
veteran further testified at the personal hearing that he 
reported these headaches to his primary care provider who 
responded that the veteran "probably may have 
hypertension."  T. at 8-9.  The veteran stated that he does, 
in fact, have hypertension.  T. at 9.  

According to the service medical records, at the examination 
conducted in March 1976 pursuant to the veteran's discharge 
from active duty, the veteran maintained that he had 
previously experienced, or experienced at that time, frequent 
or severe headaches and that these headaches, which were 
occasional and severe, were controlled with "APC."  
However, no findings of a chronic headache disability were 
shown at this examination.  The remainder of the service 
medical records from the veteran's active military duty are 
negative for complaints of, treatment for, or findings of a 
chronic headache disability.

Moreover, at a periodic examination conducted during the 
veteran's reserve duty in June 1980, the veteran specifically 
denied experiencing at that time, or ever experiencing, 
frequent or severe headaches.  This evaluation failed to 
provide evidence of any findings of a chronic headache 
disability.  At a reserve examination completed in April 
1984, the veteran again specifically denied experiencing at 
that time, or ever experiencing, frequent or severe 
headaches.  Furthermore, this examination also failed to 
provide evidence of any findings of a chronic headache 
disability.  

At a post-service VA general medical examination conducted in 
July 1997, the veteran complained of severe headaches.  The 
veteran further described his headaches as generalized and 
explained that he usually took "Tylenol or Goody powders 
with significant relief."  The examiner diagnosed, in 
pertinent part, headaches secondary to hypertension.  

The Board acknowledges the veteran's contention that he has a 
chronic headache disorder which began during his active 
military duty.  Significantly, however, although headaches 
were diagnosed at the July 1997 VA general medical 
examination, the examiner specifically associated this 
condition with the veteran's non-service-connected 
hypertension.  In other words, what headaches the veteran had 
were essentially described as being symptomatic of a 
condition which is not service connected.  Indeed, the claims 
folder contains no evidence associating any distinct headache 
disability to military service.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a chronic headache 
disability, either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim for service connection for a chronic 
headache disability must be found to be not well grounded.  
Caluza, supra.  

Psychiatric Disorder

With regard to the claim of entitlement to service connection 
for a psychiatric disorder, the veteran has asserted that 
this condition is chronic and began during his active 
military duty.  See, e.g., T. at 2.  The veteran admitted 
that he has not received treatment for a psychiatric 
condition at a VA Mental Health Clinic.  T. at 10.  
Additionally, when asked whether a medical doctor has 
diagnosed him with any type of nervous condition, the veteran 
responded that his physician told him that he was a "very 
confused person [with whom] to communicate."  T. at 10.  
According to the veteran's testimony, he continues having 
trouble with insomnia which was noted on his discharge 
examination and for which he obtained a prescription from his 
primary care provider.  T. at 11.  When asked whether he 
continues to have a tremor of his fingers, the veteran 
responded that "it's just a habit."  T. at 11.  

According to the service medical records, at the enlistment 
examination conducted in July 1973, the veteran reported that 
he had not ever experienced frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort, and that he did not know if he had ever experienced 
these three symptoms.  Significantly, however, the 
examination demonstrated that the veteran's psychiatric 
system was normal.  Almost two years later, in May 1975, the 
veteran sought treatment for complaints of having difficulty 
falling asleep at night over the prior two months.  

At the March 1976 separation examination, the veteran 
reported having experienced frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  Specifically, he described slight insomnia not 
requiring medication, excessive worry "about [the] future," 
and a slight tremor of his fingers.  However, the veteran's 
psychiatric system was found to be normal at this 
examination.  In fact, a mental status evaluation conducted 
on the same day as the separation examination showed that the 
veteran's behavior was normal; that he was fully oriented but 
depressed; and that he had a clear thinking process, normal 
thought content, and good memory.  These findings provided 
the conclusions that the veteran had no significant mental 
illness; that he was mentally responsible, able to 
distinguish right and wrong, and able to adhere to the right; 
that he had the mental capacity to understand and participate 
in Board proceedings; and that he met the retention standards 
prescribed by service department regulation.  

Subsequently, at the June 1980 periodic examination conducted 
during the veteran's reserve duty, the veteran specifically 
denied experiencing at that time, or ever experiencing, 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  This evaluation revealed that 
the veteran's psychiatric status was normal.  At the April 
1984 reserve examination, the veteran again specifically 
denied experiencing at that time, or ever experiencing, 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  Furthermore, no findings of a 
psychiatric disorder were noted on the report of the 
examination conducted at that time.

At the July 1997 VA general medical examination, the veteran 
complained of insomnia associated with depression, 
nervousness, and anxiety.  He reported that a recently 
prescribed sleeping pill had helped him to some extent.  The 
examiner diagnosed insomnia "probably related to 
depression/anxiety."  

The Board acknowledges the veteran's contention that he has a 
nervous disorder which began during his military service.  
Significantly, however, the claims folder contains no 
evidence associating any nervous disability (including any 
depression or anxiety) that the veteran may have to his 
active military duty.  Competent medical evidence of a nexus 
between current disability and the veteran's military service 
is required for a finding of a well-grounded claim.  See 
Jones v. Brown, 7 Vet.App. 134 (1994).  Such evidence is 
lacking in this case.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has a 
nervous disorder (including, for example, depression or 
anxiety), that either had its onset during service, was the 
product of continued symptoms since service or is 
attributable to service-connected disability.  Indeed, even 
though it was noted that the veteran had a depressed mood in 
March 1976, no competent medical evidence has been presented 
that links any current psychiatric disability to such a 
problem during service.  Consequently, the veteran's claim 
for service connection for a psychiatric disorder is not well 
grounded.  Caluza, supra.  

Seasonal Allergic Rhinitis

With regard to the claim of entitlement to service connection 
for seasonal allergic rhinitis, the veteran has asserted that 
this condition is chronic and began during his military 
service.  See, e.g., T. at 2.  According to the veteran's 
testimony, although his service separation examination 
indicated that he had been having some trouble with hay fever 
and allergies, he did not receive treatment at the Columbia 
VA Medical Center (VAMC) until recently (approximately six to 
seven months prior to the hearing).  T. at 9-10.  The veteran 
described symptoms of a runny nose, nausea, sneezing, and 
bleeding from his nose (when he "blow[s] . . . [his] nose 
too much") both during, and following, his active military 
duty.  T. at 9-10.  The veteran claims that his symptoms are 
"a year[-]round thing."  T. at 9.  

At the March 1976 separation examination, the veteran 
reported having mild hay fever occasionally in the spring, 
although he denied ever experiencing sinusitis, asthma, or 
shortness of breath.  However, no findings of seasonal 
allergic rhinitis were made at this examination.  The 
remainder of the service medical records from the veteran's 
period of active military duty are negative for complaints 
of, treatment for, or findings of seasonal allergic rhinitis.  
In fact, in a July 1976 questionnaire, the veteran reported 
that he did not have any allergies.  

Furthermore, at the June 1980 periodic examination conducted 
during the veteran's reserve duty, the veteran specifically 
denied experiencing at that time, or ever experiencing, 
sinusitis, hay fever, asthma, or shortness of breath.  No 
findings of seasonal allergic rhinitis were noted on the 
report of this evaluation.  At the April 1984 reserve 
examination, the veteran again specifically denied 
experiencing at that time, or ever experiencing, sinusitis, 
hay fever, asthma, or shortness of breath.  Furthermore, no 
findings of seasonal allergic rhinitis were noted on the 
report of the examination conducted at that time.  

At the July 1997 VA general medical examination, the veteran 
reported that he had allergies primarily manifested by watery 
eyes and a running nose, especially in the spring and when he 
cuts grass.  The veteran also explained that, due to his 
allergies, he has to wear a mask when he cuts grass.  
Additionally, the veteran noted that avoidance usually 
relieved him of these symptoms.  The examiner diagnosed 
allergies with allergic rhinitis.  

The Board acknowledges the veteran's contention that he has 
allergy symptoms throughout the year and that the 
symptomatology associated with this chronic allergy disorder 
began during service.  See, e.g., T. at 9-10.  Significantly, 
however, the claims folder contains no evidence associating 
any allergic rhinitis that the veteran may have to his active 
military duty.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  See also, 38 C.F.R. § 3.380 (1998).  
Such evidence is lacking in this case.  In other words, no 
one with sufficient expertise has provided an opinion that 
the veteran has allergic rhinitis, either having its onset 
during service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim for service 
connection for seasonal allergic rhinitis is not well 
grounded.  Caluza, supra.  

Right Ankle

With regard to the claim of entitlement to service connection 
for a right ankle disability, asserted to be secondary to the 
service-connected residuals of a left ankle fracture, the 
veteran has maintained that, as a result of taking his weight 
off his left ankle, he places his weight on his right ankle 
which has caused pain in this joint.  T. at 5-6.  Although 
the veteran testified that his primary care provider has 
indicated that such an association could be a possibility, 
the veteran admitted that this provider has "not definitely 
ruled it in or out at this point."  T. at 6-7.  

The service medical records, including the March 1976 
separation examination, are negative for complaints of, 
treatment for, or findings of a right ankle disability.  In 
April 1976, the veteran sustained a sprain of his left ankle 
with an avulsion fracture which possibly represented a 
previous injury.  Almost one month later, the cast which had 
been placed on his left leg had been removed.  

At the June 1980 periodic examination conducted during the 
veteran's reserve duty, the veteran stated both that he had 
previously experienced (or experienced at that time) bone, 
joint, or other deformity and that he did not know whether he 
had ever experienced bone, joint, or other deformity.  
Importantly, however, the report of this questionnaire also 
indicates that the veteran had some limitation of motion of 
the fifth digit on his right hand.  Also, the report of this 
evaluation provided no findings of a right ankle disability.  

An August 1980 notation indicated that the reason for the 
veteran's visit was a shaving profile and an injured ankle.  
Although the letter used to describe which ankle the veteran 
had previously injured was not completely legible, none of 
the other service medical records (of the veteran's active 
military duty and reserve duty) reflect any complaints of, 
treatment for, or finding of a right ankle disability.

At the April 1984 reserve examination, the veteran 
specifically denied experiencing at that time, or ever 
experiencing, bone, joint, or other deformity.  Furthermore, 
no findings of a right ankle disability were noted on the 
report of the examination conducted at that time.

In June 1997, the veteran sought treatment for complaints, 
over the previous year, of pain in his ankles after prolonged 
standing.  The veteran explained that the pain traveled from 
his heels to his back.  The veteran denied any swelling or 
acute injury and, instead, cited a long history of basketball 
and jogging.  The veteran asserted that his left ankle was 
worse, and the examination appeared to have centered on this 
joint only.  Degenerative joint disease was diagnosed.  On a 
VA Form 10-2577F, Prescription Form, dated on the same day as 
the treatment session in June 1997, a notation was made that 
the veteran "has pain . . . [secondary] to DJD [degenerative 
joint disease] of [his] ankles."  However, evidence 
supporting the conclusion that the veteran has degenerative 
joint disease of his right ankle, such as a report of 
radiographic examination, were not attached.  Moreover, at 
the March 1998 personal hearing, the veteran specifically 
testified that X-rays had not been taken of his right ankle.  
T. at 5.  

Approximately one week later, in June 1997, the veteran 
sought treatment for left ankle problems.  According to the 
report of this treatment session, X-rays taken of the 
veteran's right ankle showed mild degenerative changes.  
Degenerative joint disease was diagnosed, and the 
recommendation was made that the veteran receive follow-up 
treatment in one week for his ankle problem.  

In the following month, the veteran underwent a VA joints 
examination at which time he explained that he had sustained 
a twisting injury to his left ankle in a basketball game in 
1975 and was placed in a short leg walking cast for 
approximately six weeks.  Additionally, the veteran stated 
that, after the removal of the cast, he had always noted 
residual pain in his left ankle which had prevented him from 
regaining his previous level of functioning.  The veteran 
further asserted that the progressive worsening of his left 
ankle symptoms following his discharge in 1976 had resulted 
in his "favoring" his right lower extremity which in turn 
had caused chronic aching in his right ankle, both knees, and 
low back.  The physical examination was conducted on only the 
veteran's left ankle; x-rays were only taken of his left 
ankle, and the resulting diagnosis concerned only this joint.  

At the VA general medical examination which was conducted on 
the same day as the VA joints evaluation, the veteran 
reiterated that, following the in-service injury to his left 
ankle, he had experienced pain in this joint.  Additionally, 
the veteran explained that, allowing for such pain when he 
walked had affected his right ankle.  The veteran described 
then-current bilateral ankle pain (with the left being 
greater than the right).  Although the physical examination 
indicated that the veteran's extremities were normal, 
evaluation of the veteran's musculoskeletal system showed 
left ankle pain with active inversion and dorsiflexion of his 
foot.  While the examiner diagnosed left ankle pain, he did 
not diagnose a right ankle disability.  

Three months later, in October 1997, the veteran underwent 
another VA joints (shoulder, elbow, wrist, hip, knee, and 
ankle) examination which was conducted by the same examiner 
who had completed the previous VA joints evaluation in July 
1997.  In October 1997, the veteran reiterated his previously 
made complaints regarding the origins of his right ankle 
pain.  Additionally, the veteran explained that his right 
ankle had been symptomatic since his discharge from the 
military in 1976.  According to the veteran's assertions, 
although his ankle pain had not resulted in any falls or 
giving way, his ability to ambulate for prolonged distance 
was limited secondary to this condition.  The veteran also 
stated that he occasionally took Naprosyn which "take[s] the 
edge off" of his pain.  The veteran did not ambulate with 
any assistance devices, and he had no history of surgery.  
The veteran also explained that his work experience was 
limited to manual labor and that his ability to work 
effectively was limited by his back and ankle symptoms.

Examination of the veteran's right ankle revealed full range 
of motion from 25 degrees of dorsiflexion to 40 degrees of 
planter flexion, a supple subtalar joint, no pain with active 
or passive range of motion at the tibial talar joint, and no 
tenderness along the tendo-Achilles.  The examiner concluded 
that the veteran had no right ankle disability which resulted 
from his left ankle complaints.  

The Board acknowledges the veteran's contention that he has 
developed a right ankle disability as a result of the 
service-connected residuals of his left ankle fracture.  In 
this regard, the Board notes that, on the June 1997 
Prescription Form, a notation was made that the veteran "has 
pain . . . [secondary] to DJD [degenerative joint disease] of 
[his] ankles."  However, evidence supporting the conclusion 
that the veteran had degenerative joint disease of his right 
ankle was not attached.  Furthermore, although X-rays 
purportedly taken of the veteran's right ankle approximately 
one week later in June 1997 showed mild degenerative changes, 
the report of this treatment session clearly indicates that 
the veteran sought treatment for his left ankle problems and 
that the recommendation was made that he should receive 
follow-up treatment in one week for his left ankle problem.  
Moreover, at the March 1998 personal hearing, the veteran 
specifically testified that X-rays had not been taken of his 
right ankle.  T. at 5.  

Furthermore, the October 1997 VA joints examination 
demonstrated no symptomatology associated with a right ankle 
disability.  In particular, this evaluation of the veteran's 
right ankle showed full range of motion, a supple subtalar 
joint, no pain with active or passive range of motion at the 
tibial talar joint, and no tenderness along the 
tendo-Achilles.  

These facts appear to support the conclusion that the veteran 
has no diagnosed right ankle disability.  Significantly, 
however, even if the Board were to assume that the veteran 
has degenerative joint disease of his right ankle, the fact 
remains that the claims folder contains no evidence 
associating any such disability of this joint to his 
service-connected left ankle disability.  Importantly, the 
examiner who conducted the October 1997 VA joints examination 
specifically concluded that the veteran had no right ankle 
disability which resulted from his left ankle complaints.

Competent medical evidence of a nexus between current 
disability and the veteran's service-connected disability is 
required for a finding of a well-grounded secondary 
service-connection claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has a right ankle disability 
(including any degenerative joint disease of his right ankle) 
as a result of the service-connected residuals of his left 
ankle fracture.  Additionally, there is no suggestion by 
competent medical authority that any right ankle problem is 
made worse by service-connected left ankle disability.  
Allen, supra.  Consequently, the veteran's claim for service 
connection for a right ankle disability, asserted to be 
secondary to the service-connected residuals of a left ankle 
fracture, is not well grounded.  Caluza, supra.  


ORDER

Service connection for a chronic headache disability is 
denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for seasonal allergic rhinitis is denied.  

Service connection for a right ankle disability, as secondary 
to service-connected residuals of a left ankle fracture, is 
denied.  


REMAND

At the March 1998 personal hearing, the veteran testified 
that, if he lifts objects which are "too heavy" or if he 
stands "too long," he experiences back pain which radiates 
down his legs.  T. at 3.  The veteran also described low back 
pain on movement (e.g., on bending forward) and stated that 
this symptomatology restricted certain activities such as 
dressing and walking up and down stairs.  T. at 3-5.  
Additionally, the veteran testified that the medicine which 
he took for his low back condition ("muscle relaxers, 
Tylenol, and arthritis pills") helped "somewhat."  
T. at 3-4.  

At a June 1997 treatment session in which the veteran 
described pain going from his heels "out to" his back, 
degenerative joint disease and back pain were diagnosed.  At 
the June 1997 VA outpatient treatment session for left ankle 
complaints, the veteran reported back strain.  A physical 
examination conducted at this treatment session showed point 
tenderness in the veteran's back from L1-S1.  Back strain was 
assessed, and the veteran was instructed to return for 
follow-up treatment for his back in one week.  

At the July 1997 VA joints examination, the veteran asserted 
that the progressive worsening of his left ankle symptoms 
following his service discharge in 1976 have resulted in his 
"favoring" his right lower extremity which has caused, in 
pertinent part, chronic aching in his low back.  The 
examination which was conducted did not include an evaluation 
of the veteran's low back condition.  

At the VA general medical examination which was conducted on 
the same day as the VA joints evaluation, the veteran 
explained that he "pulled" his back while he was working in 
a warehouse in the military and that, currently, any type of 
work which stretches his back tends to cause a recurrence of 
his back pain.  He further reported that, although 
over-the-counter analgesics tend to help him, he continues to 
have back pain approximately once or twice a month.  
Examination of the veteran's musculoskeletal system was 
significant for palpable lower back pain with negative 
straight leg raise.  The examiner diagnosed, in pertinent 
part, a history of low back strain with recurrent pain.  

Pursuant to complaints of chronic back problems, the veteran 
was evaluated in August 1997 for back strengthening 
exercises.  At that time, the veteran described low back pain 
(for many years), which radiated to both of his legs.  
Additionally, the veteran noted that he experienced 
intermittent increase in pain with any movement.  Physical 
examination demonstrated good strength of the veteran's lower 
extremities, diffuse tenderness in the lumbosacral region, 
and decreased active range of motion of his lumbar spine 
secondary to pain.  

At the October 1997 VA joints examination, the veteran 
described pain which is localized in his lumbosacral junction 
on the left, which is worsened with prolonged sitting or 
standing and with attempts to lift heavy objects, and which 
is somewhat relieved with Naprosyn and resting.  The veteran 
explained that his work experience was limited to manual 
labor and that his ability to work effectively is limited by 
his back and ankle symptoms.  

Examination demonstrated diffuse point tenderness along the 
left lumbosacral junction; no evidence of paraspinal muscle 
spasm and/or stepoff; the ability to forward flex to 
80 degrees, to extend backwards to 30 degrees, to side bend 
bilaterally up to 30 degrees, and to rotate bilaterally to 
30 degrees; complaints of more pain on right-sided rotation 
than side-bending; the ability to toe-rise and to heel-rise 
bilaterally without difficulty; motor evaluation from L1 to 
S1 of 5/5 bilaterally; deep tendon reflexes which were 2+ and 
symmetric over the Achilles and patella tendons; no ankle 
clonus or Babinski reflex; and negative nerve tension signs 
bilaterally.  The examiner diagnosed chronic musculoskeletal 
low back strain with no radicular component.  

Thus, despite the veteran's assertions of low back pain 
radiating to both of his legs for many years, the examiner 
who conducted the recent VA joints examination in October 
1997 specifically found the veteran to have chronic 
musculoskeletal low back strain with no radicular component.  
Furthermore, although the recent post-service medical records 
demonstrate good strength of the veteran's lower extremities 
and no evidence of paraspinal muscle spasm, the reports also 
confirm diffuse tenderness in his left lumbosacral region and 
decreased active range of motion of his lumbar spine 
secondary to pain.  

The veteran's service-connected chronic low back strain is 
currently evaluated as 10 percent disabling.  A higher 
evaluation of 20 percent based on limitation of motion of the 
veteran's lumbar spine is not warranted unless the evidence 
demonstrates moderate limitation of motion of this spinal 
segment.  See 38 C.F.R. § 4.71a, Code 5292 (1998).  
Furthermore, while evidence of characteristic pain on motion 
will result in the assignment of a 10 percent disability 
rating pursuant to the diagnostic code which evaluates 
impairment resulting from lumbosacral strain, evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, and loss of unilateral spine motion in the 
standing position warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Code 5295 (1998).  

Additionally, consideration of the issue of the propriety of 
the initial disability evaluation of 10 percent assigned for 
the service-connected chronic low back strain must also 
include analysis of the extent of any "functional loss" 
experienced as a result of pain, weakness, etc.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995) and 38 C.F.R. §§ 4.40, 
4.45.  The examination conducted on remand, therefore, should 
provide evidence which would adequately evaluate any 
functional loss that the veteran may experience in his low 
back due to pain or other functional debility in his lumbar 
spine.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  This is 
especially important in light of the recent medical findings 
of diffuse tenderness in the veteran's left lumbosacral 
region and decreased active range of motion of his lumbar 
spine secondary to pain.  

Additionally, at the March 1998 personal hearing, the veteran 
testified that he continues to receive treatment for his 
service-connected low back disability at the Columbia VAMC.  
T. at 4.  On remand, therefore, an attempt should be made to 
obtain copies of records of such treatment from the Columbia 
VAMC.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his service-connected chronic low 
back strain in recent years.  The Board 
is particularly interested in records of 
treatment that the veteran received for 
his service-connected low back disability 
from the Columbia VAMC in recent years, 
as well as the reports of X-rays taken of 
his lumbosacral spine in November 1990 
and at the October 1997 VA joints 
examination.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of his 
service-connected chronic low back 
strain.  The claims folder, and a copy of 
this remand, must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including active 
and passive ranges of motion of the 
veteran's lumbar spine (with an 
explanation as to the normal ranges of 
such motion).  

With regard to the veteran's 
service-connected low back disability, 
the examiner must discuss the presence or 
absence of symptoms associated with the 
service-connected chronic low back 
strain.  All symptoms due to such 
disability should be described in detail.  
In this regard, the examiner should 
discuss the presence or absence of muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, loss of unilateral 
spine motion in the standing position, 
any listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  Additionally, the 
examiner should specifically state 
whether functional losses experienced by 
the veteran, such as the above-noted 
complaints of low back pain, equate to 
disability contemplated by the criteria 
for a 20 or a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.  Also, with respect to any 
subjective complaints of pain made 
concerning the veteran's low back 
disability, the examiner is requested to 
comment specifically on whether such pain 
is visibly manifested with movement of 
the veteran's lumbar spine; whether there 
is muscle atrophy attributable to the 
disability; whether there are changes in 
condition of the skin indicative of 
disuse due to the disorder; or whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the disability.  

3.  The RO should then re-adjudicate the 
rating issue on appeal.  In adjudicating 
this rating claim, the RO must consider 
all the evidence of record, all 
potentially applicable rating criteria, 
and the appropriateness of "staged" 
ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that includes any additional 
pertinent law and regulations and notes 
the RO's consideration of any additional 
evidence received since the April 1998 
supplemental statement of the case.  The 
veteran should be afforded a reasonable 
period of time in which to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals







